Citation Nr: 0206270	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  95-28 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether an October 1972 Regional Office decision, which 
denied a claim of entitlement to service connection for a 
back disability, should be revised or reversed on the grounds 
of clear and unmistakable error.

2.  Entitlement to an effective date prior to January 28, 
1991, for a grant of service connection for degenerative disc 
disease with a history of lumbosacral strain and scoliosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
February 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for degenerative disc 
disease with a history of lumbosacral strain and scoliosis, 
and assigned a 40 percent disability evaluation, effective 
January 28, 1991.  The veteran subsequently perfected a 
timely appeal regarding the effective date assigned for that 
grant.

In December 1998, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board 
in Washington, D.C.  A transcript of the hearing has been 
prepared and associated with the claims folder.

Thereafter, in March 1999, the Board remanded this case to 
the RO for additional evidentiary development.  In the 
remand, it was noted the veteran had asserted that there was 
clear and unmistakable error (CUE) in an October 1972 rating 
decision, which denied entitlement to service connection for 
a back condition.  The Board therefore instructed the RO to 
adjudicate this claim, and, if denied, to allow the veteran 
the opportunity to perfect a timely appeal of that issue. 
Furthermore, because a favorable decision as to the CUE claim 
could render the effective date claim moot, the Board 
determined that adjudication of his effective date claim 
should be postponed until a decision was rendered on the CUE 
claim.

In an August 2000 rating decision, the RO determined that 
there was no CUE in the October 1972 rating decision, which 
denied entitlement to service connection for a back 
condition.  The veteran subsequently perfected a timely 
appeal regarding the issue of CUE in the October 1972 rating 
decision; thus, the Board finds that this issue is also now 
on appeal.


FINDINGS OF FACT

1.  The veteran initially filed a claim of entitlement to 
service connection for a back disability in September 1972; 
this claim was denied by the RO in an October 1972 rating 
decision, and became final when it was not appealed by the 
veteran within one year after notification thereof.

2.  The RO's October 1972 decision denying service connection 
for a back disorder was reasonably supported by evidence then 
of record, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied.

3.  The veteran filed a subsequent claim for service 
connection for a back disability, which was ultimately 
granted by the RO; the date of receipt of that claim, 
January 28, 1991, is the date from which service connection 
has been made effective.


CONCLUSIONS OF LAW

1.  The criteria for finding CUE in an October 1972 RO 
adjudicative decision denying service connection for back 
condition have not been met.  38 U.S.C.A. § 5109A (West Supp. 
2001); 38 C.F.R. § 3.105 (2001).

2.  The criteria for the assignment of an effective date 
earlier than January 28, 1991, for service connection for 
degenerative disc disease with a history of lumbosacral 
strain and scoliosis have not been met.  38 U.S.C.A. § 
5110(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records disclose that, upon his 
enlistment in September 1960, physical examination revealed 
his spine to be normal.  Thereafter, in a March 1961 clinical 
note, an examiner indicated that the veteran had suffered 
from an "intermittent strained back for [the] past year", 
with more severe complaints noted in the past few days.  
Physical examination revealed some limitation of flexion in 
the back and some limited range of motion in the right hip.  
X-rays were noted to be within normal limits, except for 
evidence of scoliosis.  The examiner noted an impression of 
chronic lumbosacral sprain.

Subsequent service medical records are negative for any 
further complaints or treatment for back problems.  In a 
Report of Medical History completed for separation from 
service in February 1962, the veteran made no complaints with 
regard to his back, and the examining physician noted "[n]o 
significant history of illness."  The Report of Medical 
Examination completed at that time indicates that clinical 
evaluation of the veteran's spine was normal.

In September 1972, the veteran filed a formal claim of 
entitlement to service connection for "back pain (slip 
disk)".  He stated that he had been treated for back 
complaints in service and had been treated by a private 
physician since his separation from service.

In an adjudicative determination of October 1972, the RO 
denied entitlement to service connection for a back 
condition.  In a notification letter dated in November 1972, 
the RO advised the veteran that, although his service records 
confirmed that he had received treatment for back complaints 
in service, those records also showed that his problem was 
apparently acute and transitory, in that no residuals had 
been complained of or noted during his discharge examination.  
The RO further advised the veteran that no additional action 
could be taken on his claim unless he submitted evidence that 
he now had residuals of that in-service back trouble.  The RO 
noted that the best evidence he could submit would be 
statements from physicians who had treated him during or 
after service.

Enclosed with the above notification letter was a VA Form 21-
4107, explaining the veteran's procedural and appellate 
rights, in the event he should wish to appeal the denial of 
his claim for service connection.  The law in effect in 1972 
was essentially the same as today, and permitted a claimant 
to initiate an appeal by filing a notice of disagreement 
within one year after receiving notification of an adverse 
decision.  See 38 U.S.C.A. § 4005(c) (West 1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972).

The record reflects that no additional correspondence was 
received from the veteran in regard to his claim for service 
connection for a back disability until January 28, 1991, at 
which time the RO received a letter in which he indicated 
that he wished to reopen his claim.  He reported that he had 
experienced back pain in service and that he had continued to 
experience such pain with increasing frequency, until a disc 
ruptured in July 1972.  He explained that he had previously 
filed his claim for service connection with VA, which had 
been denied in November 1972.  He noted that, in October 
1973, he had experienced another ruptured disc, which led to 
surgery at a private hospital.  The veteran asserted that, a 
few years before, he had learned that he had scoliosis, which 
was a childhood disease, and that he believed that disease 
had been aggravated by service.

In support of his claim, the veteran submitted an April 1986 
medical  report, which showed that a thoraco-lumbar 
thermography had revealed evidence of predominantly left-
sided L4, L5, and S1 sensory nerve root fiber irritation.  He 
also submitted a July 1986 letter from a private physician, 
which showed that  a computed tomography (CT) scan had 
revealed evidence of a herniated disc at L3-L4 on the left 
side; degenerative disc disease and central disc protrusion 
at L4-L5; and degenerative disc disease and a central 
osteophyte at L5-S1.

In an April 1991 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back disability.  
He subsequently appealed that decision.  

Thereafter, in September 1994, the veteran underwent a VA 
orthopedic examination.  The VA examiner noted diagnoses of 
scoliosis, degenerative disc disease of the lumbosacral spine 
with spur formation, status post pain injections for 
herniated nucleus pulposus.  In an addendum to this report 
completed in November 1994, the examiner noted that the 
veteran's back complaints had originated in service but that 
it was very likely that these complaints were due to 
preexisting and developing degenerative disease.  The 
examiner concluded that "the connection between the 
aggravation [and] appearance of back problems to the service 
cannot be denied."

In the December 1994 rating decision now on appeal, the RO 
granted service connection for degenerative disc disease with 
a history of lumbosacral strain and scoliosis, and assigned a 
40 percent disability rating, effective January 28, 1991.  
The veteran subsequently appealed the effective date assigned 
in that decision.  In a Notice of Disagreement dated in 
January 1995, he asserted that the effective date of the 
grant of service connection should be 1972, because that was 
the year in which he first filed a claim for his back.  In a 
VA Form 9 (Appeal to Board of Veterans' Appeals) received in 
August 1995, the veteran asserted that, when he filed his 
claim in 1972, he was not provided with a VA medical 
examination in order to determine whether his disability was 
related to service.  He contended that the failure to provide 
such an examination in 1972 constituted a disregard for his 
rights.

In a statement dated in December 1996, the veteran's 
accredited representative asserted that, if appropriate 
development of the veteran's claim had been undertaken in 
1972, service connection would have been granted for a back 
disability.  The representative argued that VA had erred by 
not providing the veteran with a VA examination and by not 
obtaining copies of his private treatment records.

During his December 1998 personal hearing before the 
undersigned, the veteran testified that he had reported on 
his formal claim in 1972 that he had received treatment for 
his back disability from a private physician.  He noted, 
however, that VA had never issued any correspondence to him 
indicating that they would need copies of his treatment 
records.  He also noted that VA had not provided him with a 
VA examination before denying his claim in 1972.  The veteran 
explained that the first correspondence he received was the 
November 1972 letter advising him that his claim had been 
denied.  He indicated that he was heavily medicated at the 
time, and that he read the part of the letter advising him 
that his claim had been denied, tore it up, and went on with 
his life.  He noted that he did not know his appellate rights 
and that he was unaware that he could file to reopen his 
claim until someone told him in 1991.

As discussed in the Introduction, above, this case was 
remanded by the Board in March 1999, for additional 
evidentiary development.  In the remand, it was noted that 
the veteran appeared to be contending that there was CUE in 
the October 1972 rating decision, which denied entitlement to 
service connection for a back disorder.  The Board instructed 
the RO to adjudicate the claim for CUE, and, if denied, to 
allow the veteran the opportunity to perfect a timely appeal 
of that issue.  Furthermore, because a favorable decision as 
to the CUE claim could render the effective date claim moot, 
the Board determined that adjudication of his effective date 
claim should be postponed until a decision was rendered on 
the CUE claim.

Thereafter, in the August 2000 rating decision, the RO 
determined there was no CUE in the October 1972 rating 
decision, which denied entitlement to service connection for 
a back condition.  In that decision, the RO explained that an 
allegation that VA failed in its duty to assist a claimant 
cannot constitute a valid claim for CUE.  The veteran 
subsequently perfected a timely appeal regarding that 
decision.

Thereafter, the veteran and his accredited representative 
submitted additional statements in which they essentially 
reiterated the contention that the RO had committed CUE in 
the October 1972 rating decision by not obtaining the 
veteran's private treatment records and by not providing him 
with a VA examination.

II.  Legal Analysis

A.  Preliminary matters - Stegall, VCAA

At the outset of this discussion, the Board notes that, 
following the adjudication of the veteran's claim for CUE, 
the RO failed to readjudicate veteran's claim for an earlier 
effective date as it was instructed to do in the March 1999 
remand.  The Board recognizes that the law requires full 
compliance by the RO with all orders in a remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Thus, we have considered 
whether another remand of this case is necessary, in order to 
ensure that the veteran's effective date claim is 
readjudicated.

The Board notes that, since the March 1999 remand was issued, 
no new evidence has been associated with the claims folder 
regarding the veteran's claim for an earlier effective date.  
Although the veteran has submitted additional argument, he 
appears to have essentially reiterated contentions that he 
had expressed prior to the remand.  Furthermore, because the 
CUE claim was denied by the RO in August 2000, there is 
nothing about the adjudication of that claim that could have 
changed the outcome of the RO's previous adjudication of his 
effective date claim.  Although the veteran recently 
submitted an October 1998 medical report, this document only 
provides information regarding the present severity of his 
back disability, and does not provide any information that 
could be pertinent to his effective date claim.  

Therefore, because the veteran had already been advised of 
all pertinent laws and regulations regarding his effective 
date claim prior to the March 1999 remand, and because no 
additional evidence or information relevant to that claim has 
been associated with the claims folder since that remand, the 
Board finds that an additional remand of this case in order 
to allow the RO to readjudicate that claim is not warranted.  
In essence, the Board finds that no useful purpose would be 
served in remanding this matter for that reason.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

We further note that, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which provides that, upon receipt of a 
complete or substantially complete application, the Secretary 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000). 

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, 
No. 00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has recently published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

Given the nature of a claim to revise an earlier final RO 
decision based upon CUE, no notification as to additional 
evidentiary development of the record is at issue, since, as 
discussed below, the evaluation of such a claim is based upon 
the record as it was constituted at the time of the decision 
as to which revision is sought.  As to procedure, the Board 
notes that the RO advised the veteran and his representative 
as to the appropriate laws and regulations relating to CUE 
claims, in the detailed October 2001 Statement of the Case.  
Considering the foregoing, the Board holds that the 
provisions of the VCAA are inapplicable to the instant CUE 
issue.  The Board believes this conclusion to be consistent 
with the recent holding of the U.S. Court of Appeals for 
Veterans Claims in Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision).  Moreover, even if the VCAA were held to be 
applicable to this matter, we find that any requirements of 
the VCAA have been fully satisfied, and no further action is 
necessary by the Board to ensure compliance with this law.  

With respect to the veteran's claim for an earlier effective 
date, the Board finds that, by virtue of the Statements of 
the Case and Supplemental Statement of the Case issued during 
the pendency of this appeal, the RO properly advised the 
claimant of what the evidence must show in order to 
substantiate that claim.  For this reason, the Board believes 
that VA has satisfied its duty under both the VCAA and the 
new regulations to inform the veteran and his representative 
of the information and evidence needed to substantiate the 
earlier effective date claim.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (codified as amended at 38 U.S.C. § 5103); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001).

Furthermore, we find that there is ample medical and other 
evidence of record on which to decide the claim for an 
earlier effective date.  Neither the veteran nor his 
representative has alluded to any additional medical or 
documentary records that might be available and which would 
be pertinent to the present claim.  Therefore, in light of 
the above, the Board finds that no further action is required 
in order to comply with VA's duty to assist under both the 
VCAA and the new regulations.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Because the VCAA and the new regulations arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court of Appeals for Veterans Claims 
held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Therefore, the Board believes 
that we may proceed with a decision in this case, without 
prejudice to the veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The Board therefore finds that no useful purpose 
would be served in remanding this matter; such a remand would 
only result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  As discussed 
above, such remands are to be avoided.  See Winters, Soyini, 
Sabonis, supra.  In fact, the Court has stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay, 15 Vet. App. at 178.  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001), 
noting, "When there is extensive factual development in a 
case, reflected both in the record on appeal (ROA) and the 
BVA's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply."

B.  CUE claim

The veteran failed to perfect an appeal of the October 1972 
rating decision.  Therefore, that decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2001).  Such a final decision may, however, be reversed or 
amended where evidence establishes that it was a product of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  That 
regulation is of long standing, and has been codified in 
statute, at 38 U.S.C.A. § 5109A (West Supp. 2001).

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, 
"'[c]lear and unmistakable error' requires that error, 
otherwise prejudicial . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error is present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  See also Bustos v. West, 179 F.3d 1378 (Fed. 
Cir.) (expressly adopting the "manifestly changed the 
outcome" language in Russell, supra), cert. denied, 120 S. 
Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence 
which were before the rating board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision."  Russell, supra at 314.  In other words, the 
Board cannot apply the benefit of hindsight to its evaluation 
of the VARO's actions in 1972 in determining whether CUE 
existed.

The veteran essentially contends that the RO erred in 1972 by 
not obtaining his private treatment records and by not 
providing him with a VA medical examination prior to the 
October 1972 decision denying his claim for service 
connection.  He asserts that, had such evidence been 
obtained, service connection would have been established for 
a back disability in the October 1972 decision.  In support 
of this contention, he points to the facts that a VA 
orthopedic examination was provided prior to the December 
1994 rating decision, and that it was the results of this 
examination, more than any other piece of evidence, that led 
to service connection being established for his present back 
disability.

As indicated above, VA's failure to comply with the duty to 
assist cannot constitute clear and unmistakable error.  
Therefore, the fact that the RO failed to obtain the 
veteran's private treatment records or to provide him with a 
medical examination cannot form the basis for a finding of 
CUE.  In Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994), 
the Court held that "VA's breach of the duty to assist 
cannot form a basis for a claim of CUE".  The Court has also 
held that, when a CUE claim is based upon an asserted failure 
to provide an examination, "[t]here is no way of knowing 
what such an . . . examination would have yielded[,] . . . so 
it could not be concluded that it 'would have manifestly 
changed the outcome', Russell, [3 Vet. App. at 313]."  Hazan 
v. Gober, 10 Vet. App. 511, 522-23 (1997).  Thus, the Board 
may not make a finding of CUE on the basis suggested by the 
veteran.

The veteran has further contended that the subsequent grant 
of service connection in 1994, which occurred after 
additional evidentiary development was undertaken in the 
early 1990's, shows that his claim would have been granted in 
1972 if the appropriate development been undertaken at that 
time.  However, in this regard, the Board notes that the 
extensive judicial caselaw on the subject of CUE has taken 
into consideration the fact that the law relating to VA's 
development of evidence, and the respective responsibilities 
of the claimant and the Agency in producing and submitting 
such evidence, has evolved over the years.  An example is the 
VCAA, discussed above, which amended the law with respect to 
VA's duty to assist claimants in generating medical opinion 
evidence.  However, as the Court held in Caffrey, supra, the 
retrospective review of a prior final decision cannot create 
evidence that was not secured or generated at that remote 
time.  Thus, even assuming that the RO should have obtained 
the medical records, examination, or medical opinion in 
question, the RO's failure to do so at the time of the 
October 1972 decision cannot constitute CUE.

The Board recognizes that, in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), the Court of Appeals for the Federal 
Circuit upheld prior case law that a breach of a duty to 
assist cannot form the basis for a claim of CUE but held that 
finality did not attach to a rating decision when there was a 
breach of the duty to assist in which VA failed to obtain 
pertinent service medical records specifically requested by 
the claimant and failed to provide the claimant with notice 
explaining the deficiency.  However, the Court of Appeals for 
Veterans Claims subsequently held that the decision in Hayre 
did not require the tolling of an underlying final RO 
decision for a "garden variety" breach of the duty to 
assist and stated that the tolling of finality should be 
reserved for instances of "grave procedural error" that may 
deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.  Simmons v. 
West, 14 Vet. App. 84, 90 (2000).  In Simmons, the Court 
addressed a situation in which a claimant contended that VA 
erred by not providing him with a VA examination.  The Court 
concluded that, unlike the situation in Hayre pertaining to 
service medical records, the veteran had not presented an 
"abnormal situation" where VA was in control of evidence 
necessary to prove his claim.  The Court noted that the 
veteran could readily have obtained a medical examination 
from a private physician and submitted the results of such 
examination along with the other private medical evidence 
that the veteran had submitted.  See Simmons, supra.  


With further regard to the Hayre precedent, the Board notes 
that another panel of the Federal Circuit subsequently 
determined that the holding in Hayre was an "extremely 
narrow" one.  Although the opinion contained some broad 
language, the holding was limited to the factual situation 
presented where an RO had breached the duty to assist by 
failing to obtain pertinent service medical records 
specifically requested by the claimant and then failing to 
provide the claimant with notice explaining the deficiency.  
Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).

Following the panel decision in Cook, supra, a petition for 
rehearing en banc was filed.  The Federal Circuit granted the 
motion for rehearing, vacated its judgment in Cook, and 
withdrew the accompanying opinion.  The Court requested 
further briefs addressing the validity of Hayre as law, and 
the question of whether a failure of the duty to assist under 
the law and regulations applicable at the time can constitute 
clear and unmistakable error under 38 U.S.C.A. § 5109A.  Cook 
v. Principi, No. 00-7171 (Fed. Cir. Jan. 4, 2002) (en banc).  
To the Board's knowledge, the Cook case has not been finally 
decided.

The Board has considered whether this situation is similar to 
the one in Hayre, in which the Federal Circuit Court 
determined that the finality of a decision should be tolled, 
or suspended, due to a breach in the duty to assist.  
However, having reviewed the complete record, and for the 
reasons and bases set forth below, the Board believes that 
the reasoning set forth by the Court in Simmons is more 
applicable in this case.

As discussed above, the veteran contends that the RO should 
have obtained his private treatment records and provided him 
a VA medical examination.  However, this case does not 
involve an "abnormal situation" in which VA was in control 
of evidence necessary to prove his claim, such as might be 
the case with VA treatment records or service medical 
records.  As in Simmons, there was no reason that the veteran 
could not have submitted his records or obtained an opinion 
from a private physician.  As discussed above, the RO 
explained to the veteran in the November 1972 notification 
letter that his claim was being denied because the evidence 
showed that his back had been found to be normal on 
separation, and that there was no subsequent evidence of a 
back disability following the in-service complaints noted in 
March 1961.

The RO also advised him that he could still submit evidence 
showing that he was currently experiencing residuals of his 
claimed in-service back trouble.  The veteran chose not to do 
so.  Although the veteran has subsequently reported that he 
was heavily medicated at the time that he received 
notification of the RO's November 1972 decision, he has also 
acknowledged that he was only medicated for a short period of 
time, and certainly not for the entire year following the 
1972 decision in which he could have still submitted the 
requested evidence.  Instead, he reports that he remained 
unaware of the RO's advice because he ripped up the November 
1972 notification letter, thereby preventing him from being 
aware of its contents once he was no longer under medication.

While the Board does not wish to be in any way critical of 
the veteran, and is indeed very sympathetic to his situation 
at that time, in that he was under medication when he 
received the November 1972 notification and may have been 
potentially unable to fully understand his contents, his 
state at that time does not explain the fact that he chose to 
destroy this document, thereby preventing him from eventually 
understanding what evidence could serve to support his claim.  
In addition, as described in the statement of procedural and 
appellate rights which was furnished with the 1972 notice 
letter, the veteran could have filed an appeal to the Board 
at any time within the ensuing year.

The record thus demonstrates that VA clearly notified the 
veteran in writing of what the evidence must show to support 
his claim, and VA cannot be responsible for the veteran's 
having destroyed that notification.  In any event, the Board 
believes that the situation in this case is more akin to that 
in Simmons, in which the evidence in question was not in the 
control of VA and could have been provided by the veteran.  
Thus, the Board finds that the reasoning in Simmons applies 
to this case and that the finality of the 1972 rating 
decision should not be tolled due to a breach of the duty to 
assist.  

In conclusion, the Board finds that the veteran in this case 
has not set forth specific allegations of error, either of 
fact or of law, in the October 1972 decision by the VARO, 
sufficient to establish CUE in that decision.  As discussed 
in detail above, the veteran's allegations regarding the RO's 
alleged breach of the duty to assist cannot constitute CUE.  
Accordingly, the benefit sought on appeal must be denied.

C.  Earlier effective date claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  The effective date of an award of 
service connection based upon a claim reopened after final 
disallowance will be the date of receipt of the reopened 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. §§ 5110(a); 38 C.F.R. § 3.400; see Lapier v. 
Brown, 5 Vet. App. 215, 216-217 (1993) ("an award granted on 
a reopened claim may not be made effective prior to the date 
of receipt of the reopened claim")

Having reviewed the complete record in this case, and for the 
reasons and bases set forth below, the Board finds that the 
effective date of January 28, 1991, is the earliest effective 
date assignable for a grant of service connection for 
degenerative disc disease with history of lumbosacral strain 
and scoliosis.

The veteran's claim of entitlement to service connection for 
a back condition was originally denied by the RO in October 
1972.  That decision was not appealed during the one-year 
period provided by law.  Thus, the decision became final and 
subject to reopening only upon the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

In this case, the veteran filed to reopen his claim of 
entitlement to service connection for a back disability in 
January 1991.  Thus, the assignment of an effective date of 
January 28, 1991, which is the date on which the reopened 
claim was received, is entirely consistent with the 
controlling statute and regulation set out above, which 
provide that, after a claim has been reopened, any right to 
benefits ultimately established shall not commence earlier 
than the date of the new claim.  38 U.S.C.A. §§ 5110(a); 38 
C.F.R. § 3.400; see Lapier, supra.

Having reviewed the complete record, the Board believes that 
the only basis upon which an earlier effective date could 
conceivably be awarded would be if CUE had been committed by 
the RO in the October 1972 rating decision in which his claim 
was originally denied.  However, as discussed in detail 
above, the Board has already reviewed that decision and found 
that there was no CUE in the RO's October 1972 decision.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for a back disability any earlier than 
that which has been currently assigned, i.e., January 28, 
1991.  The benefit sought on appeal must, for these reasons, 
be denied.


ORDER

The decision by the RO in October 1972, which denied 
entitlement to service connection for a back disability, was 
not a product of clear and unmistakable error, and the appeal 
for revision or reversal of that decision is denied.

An effective date prior to January 28, 1991, for the award of 
service connection for degenerative disc disease with history 
of lumbosacral strain and scoliosis is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

